Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the word closer in “located closer to the lightguide plate”, it is unclear what the emission surface is closer to the plate compared to what other element.  
Regarding claim 11, the features are ambiguous: “disposing a plurality of light sources on a first primary surface of a light-transmitting lightguide plate located on an opposite side from the first primary surface of the lightguide plate”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (PG Pub 2018/0331263 A1) and Hoshi (PG Pub 2007/0121340 A1).
Regarding claim 1, Ikeda teaches a light-emitting module comprising: the light sources (16, fig. 5A) each having an emission surface (top or 28, equivalent to 12, fig. 3A), an electrode surface located on an opposite side from the emission surface, and a lateral surface, the plurality of light sources each comprising, a light-emitting element including a first electrode and a second electrode (15) located on the electrode surface, and a cover member (24) including a first resin (paragraph [0044]) and provided beside a lateral surface of the light-emitting element while the first electrode and the second electrode are exposed through the cover member; a light-reflecting member (20) provided around the light sources while the cover members of the light sources are exposed through the light- reflecting member, the light-reflecting member including a second resin (paragraph [0047]); a support layer (22) covering the light-reflecting member and the cover members of the light sources while the first electrodes and the second electrodes of the light sources are exposed through (15 are exposed through holes filled by 114) the support layer, the support layer 48including a third resin (paragraph [0042]); and a wiring layer (14) provided on the support layer and connected to the first electrodes and the second electrodes of the light sources.  
Ikeda does not teach a lightguide plate.
In the same field of endeavor, Hoshi teaches a lightguide plate (30, fig. 14, seen inverted) configured to be light transmissive; a plurality of light sources (23) disposed on the lightguide plate, for the benefit of providing a light source with uniform luminescence with reduced thickness (paragraphs [0007] to [0009]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a lightguide plate configured to be light transmissive; and to dispose the plurality of light sources on the lightguide plate for the benefit of providing a light source uniform luminescence with reduced thickness.
Ikeda in view of Hoshi teaches the “emission surface located closer to the lightguide plate” than an opposite surface of the emission surface is, and teaches the “light-reflecting member provided on the lightguide plate”.
Ikeda does not teach the second resin having a higher hardness than a hardness of the first resin or the third resin having a higher hardness than a hardness of the first resin.
Ikeda teaches making the resin forming layer 20 to have a higher hardness than that forming layer 18 for the benefit of preventing damage to layer 20 because layer 20 is exposed to outside elements (paragraph [0084]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the second resin (20, fig. 10 of Ikeda) having a higher hardness than a hardness of the first resin (24) and to make the third resin (22) having a higher hardness than a hardness of the first resin, for the benefit of preventing damage to layers 20 and 22 because they are exposed to outside elements.
Regarding claim 2, Hoshi teaches the light-emitting module according to claim 1, wherein the lightguide plate includes: a first primary surface and a second primary surface located on an opposite side from the first primary surface; and a plurality of recesses (31, fig. 14) on the first primary surface, wherein at least one of the light sources is disposed in the recesses.  
Regarding claim 3, Hoshi teaches the light-emitting module according to claim 2, further comprising a joining member (24, fig. 14) provided around the light source in each of the recesses.  
Regarding claim 4, Hoshi teaches the light-emitting module according to claim 1, wherein the lightguide plate includes: a first primary surface and a second primary surface located on an opposite side from the first primary surface; and a plurality of holes (31 and 32, fig. 14) each having an opening on the first primary surface and an opening on the second primary surface, 49wherein at least one of the light sources is disposed in the holes.  
Regarding claim 5, Hoshi teaches the light-emitting module according to claim 4, further comprising a joining member (24, fig. 14) provided around the light source in each of the holes.  
Regarding claim 6, Ikeda in view of Hoshi teaches the light-emitting module according to claim 2, wherein the light-reflecting member is provided on the first primary surface of the lightguide plate.  
Regarding claim 7, Ikeda teaches the light-emitting module according to claim 1, further comprising an insulative layer (24b between 15, fig. 10) provided on at least a region of the support layer between the first electrode and the second electrode of each light source.  
Regarding claim 8, Ikeda teaches the light-emitting module according to claim 1, wherein the first resin comprises a silicone resin (paragraph [0044]), and the third resin comprises an acrylic resin.  
Regarding claim 9, Ikeda teaches the light-emitting module according to claim 1, wherein each of the light sources further includes a light- transmitting member (25, fig. 10, paragraph [0036]) provided so as to face the emission surface of the light-emitting element.  
Regarding claim 10, Ikeda teaches the light-emitting module according to claim 1, wherein on the electrode surface, the support layer further covers a region between the first electrode and the second electrode (fig. 10).  
Regarding claim 11, Ikeda in view of Hoshi teaches (see claim 1) a method of manufacturing a light-emitting module, the method comprising: disposing a plurality of light sources on a first primary surface of a light-transmitting lightguide plate located on an opposite side from the first primary surface of the lightguide plate, each of the light sources having an emission surface facing the lightguide plate, an electrode surface located on an opposite side from the emission surface, and a lateral surface, each of the light sources comprising, a light-emitting element including a first electrode and a second electrode located on the electrode surface, and a cover member including a first resin and provided beside a lateral surface of the light-emitting element while the first electrode and the second electrode are exposed through the cover member; providing a light-reflecting member around the light sources on the first primary surface of the lightguide plate while the first electrodes, the second electrodes and the cover members of the light sources are exposed through the 51light-reflecting member, wherein the light-reflecting member including a second resin having a higher hardness than a hardness of the first resin; forming a support layer on the light-reflecting member, the cover members, the first electrodes and the second electrodes, wherein the support layer including a third resin having a higher hardness than the first resin; exposing the first electrodes and the second electrodes of the light sources by removing a portion of the support layer; and forming a wiring layer on the support layer, the first electrodes and the second electrodes of the light sources.  
Regarding claim 12, Hoshi teaches (see claims 2 and 3) the method of manufacturing a light-emitting module according to claim 11, wherein: the lightguide plate includes a plurality of recesses on the first primary surface; and the step of disposing the light sources includes: disposing each of the light sources in one of the recesses; and providing a joining member around the light sources in the recesses.  
Regarding claim 13, Hoshi teaches (see claims 4 and 5) the method of manufacturing a light-emitting module according to claim 11, wherein: 52the lightguide plate includes a first primary surface and a second primary surface located on an opposite side from the first primary surface, and a plurality of holes each having an opening on the first primary surface and an opening on the second primary surface; and the step of disposing the light sources includes: disposing at least one of the light sources in the holes; and providing a joining member around the light sources in the holes.  
Regarding claim 17, Ikeda teaches (see claim 8) the method of manufacturing a light-emitting module according to claim 11, wherein the first resin includes a silicone resin, and the second resin includes an acrylic resin.  
Regarding claim 18, Ikeda teaches (see claim 10) the method of manufacturing a light-emitting module according to claim 11, wherein on the electrode surface, the support layer further covers regions between the first electrodes and the second electrodes.

Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being obvious over Achi et al (PG Pub 2020/0209461 A1) and Ikeda et al (PG Pub 2018/0331263 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 11, Achi teaches a method of manufacturing a light-emitting module, the method comprising: disposing a plurality of light sources (130, figs. 1-21, fig. 21 seen inverted) on a first primary surface of a light-transmitting lightguide plate (210) located on an opposite side from the first primary surface of the lightguide plate, each of the light sources having an emission surface facing (paragraph [0092]) the lightguide plate, an electrode surface located on an opposite side from the emission surface, and a lateral surface, each of the light sources comprising, a light-emitting element including a first electrode and a second electrode (134, paragraph [0071], fig. 11) located on the electrode surface, and a cover member including a first resin (140T, fig. 11, paragraph [0115]) and provided beside a lateral surface of the light-emitting element while the first electrode and the second electrode are exposed (fig. 12) through the cover member; providing a light-reflecting member (220, fig. 17) around the light sources on the first primary surface of the lightguide plate while the first electrodes, the second electrodes and the cover members of the light sources are exposed through the 51light-reflecting member (fig. 17), wherein the light-reflecting member including a second resin (paragraph [0122]); forming a support layer (265) on the light-reflecting member, the cover members, the first electrodes and the second electrodes; and forming a wiring layer (180, fig. 21) on the support layer, the first electrodes and the second electrodes of the light sources.  
Achi does not teach the second resin having a higher hardness than a hardness of the first resin.
In the same field of endeavor, Ikeda teaches making the resin forming layer 20 to have a higher hardness than that forming layer 18 for the benefit of preventing damage to layer 20 because layer 20 is exposed to outside elements (paragraph [0084]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the second resin (220, fig. 1 of Achi) having a higher hardness than a hardness of the first resin (140), for the benefit of preventing damage to layers 20 and 22 because they are exposed to outside elements.
Achi does not teach the support layer includes a third resin.
Ikeda teaches the support layer includes a third resin (22, paragraph [0042]), for the benefit of providing a rigid substrate that is well-known to allow sturdily supporting the elements above the support layer.
Achi does not teach the third resin having a higher hardness than a hardness of the first resin.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the third resin (265 of Achi) having a higher hardness than a hardness of the first resin, for the benefit of providing sturdy support for the elements above the support layer.
Achi does not teach exposing the first electrodes and the second electrodes of the light sources by removing a portion of the support layer.
Ikeda teaches exposing the first electrodes and the second electrodes (114a, fig. 10) of the light sources by removing a portion of the support layer (forming holes in substrate 22 then fill layers 114a (paragraph [0079]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to simply substitute the interconnects (260/180, fig. 21 of Achi) for the interconnects (14 in fig. 10 of Ikeda) to perform the same function of connecting the light sources to other elements, as set forth in KSR: See MPEP 2143 B under” Simple Substitution of One Known Element for Another To Obtain Predictable Results” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 15, Achi teaches the method of manufacturing a light-emitting module according to claim 11, wherein the step of forming (fig. 16) the light- reflecting member includes: forming the light-reflecting member on the first primary surface and on the first electrodes, the second electrodes and the cover member of the light sources; flattening (figs. 11 and 12) upper surfaces of the cover members; 53grinding (fig. 17) an upper surface of the light-reflecting member so that the first electrodes and the second electrodes of the light sources are exposed.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (PG Pub 2018/0331263 A1) and Hoshi (PG Pub 2007/0121340 A1) as applied to claim 11 above, and further in view of Minamio et al (PG Pub 2006/0222285 A1).
Regarding claim 14, the previous combination remains as applied in claim 11.
The previous combination does not teach the method of manufacturing a light-emitting module according to claim 11, further comprising, after the step of forming the wiring layer, forming an insulative layer on at least regions of the support layer between the first electrodes and the second electrodes of the light sources.  
In the same field of endeavor, Minamio teaches after the step of forming the wiring layer (104, fig. 14B), forming an insulative layer (17, paragraph [0121]) on at least regions of the support layer (11), for the benefit of preventing shorting of terminals 112 (paragraph [0121]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to include, after the step of forming the wiring layer, forming an insulative layer on at least regions of the support layer, for the benefit of preventing shorting of terminals 14 (fig. 10 of Ikeda).
Ikeda in view of Minamio teaches the insulative layer is “between the first electrodes and the second electrodes of the light sources”.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (PG Pub 2018/0331263 A1) and Hoshi (PG Pub 2007/0121340 A1) as applied to claim 11 above, and further in view of Shin et al (US Patent 6,405,431 B1)
Regarding claim 16, the previous combination remains as applied in claim 11.
The previous combination does not teach the step of exposing the first electrodes and the second electrodes includes removing a portion of the support layer by a laser.
In the same field of endeavor, Shin teaches forming holes using laser increases design freedom (abstract).
It would have been obvious to the skilled in the art before the effective filing date of the invention to expose the first electrodes and the second electrodes to include removing a portion of the support layer by a laser, for the benefit of increasing design freedom.
Other Relevant References
US PG Pub 20200209462 A1
US PG Pub 20200105973 A1
US PG Pub 20200243711 A1
US PG Pub 20200209458 A1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899